     Case 3:17-cv-00274-MMD-CLB Document 73 Filed 10/29/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     STEFANY HAZELETT,                                  Case No. 3:17-cv-00274-MMD-CLB

7                                 Plaintiff,
             v.                                                         ORDER
8

9     WAL-MART STORES, INC.,

10                              Defendant.

11

12          This Court previously granted summary judgment in favor of Defendants. (ECF No.

13   63.) On appeal, the Court of Appeals for the Ninth Circuit reversed and remanded for trial

14   on two of the claims—violations of the Family Medical Leave Act (“FMLA”) and the

15   Americans with Disabilities Act (“ADA”). (ECF No. 70.) Accordingly, the Court’s order

16   granting summary judgment (ECF No. 63) is vacated as to those two claims. The

17   Judgment (ECF No. 64) is similarly vacated as to those two claims.

18          The court of appeals noted that the Court should address Defendant’s argument

19   in its motion for summary judgment that the ADA claim is time-barred. (ECF No. 70 at 10

20   n. 2.) The parties are directed to file a joint status report within seven days from the date

21   of this order to address whether the Court should resolve this issue as briefed or whether

22   the Court should permit supplemental brief.

23          DATED THIS 29th day of October 2020.

24

25
                                               MIRANDA M. DU
26                                             CHIEF UNITED STATES DISTRICT JUDGE

27

28
